Case 2:20-cv-03934-AB-JPR Document 15 | Filed 08/03/20 Page lof1 Pag@JD ead.

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

CASE NUMBER:
Carmen John Perri
2:20-cv-03934-AB-JPR
= Plaintiff(s)
Green Bay Properties, L.P., et al.
NOTICE OF
MEDIATION DATE
Defendant(s).

 

YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for August 3, 2020 at 10:00 [vJja.m. / [_]p.m.

LOCATION: Zoom Video Conference

 

 

The mediation session must be completed and an ADR-03 Report must be filed on or before the
Court-ordered completion date.

 

 

 

 

 

 

Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business

days of a scheduled mediation.

Panel Mediator: Gene B. Sharaga, Esq.

Dated: August 3, 2020
Address: 7519 Eisenhower Street

 

Ventura, CA 93003
Phone: 805-794-4360

%

ADR-13 (01/12) NOTICE OF MEDIATION DATE Page 1 of 1
